        Case 2:17-cv-02533-CDJ Document 20-1 Filed 09/28/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAHEEM JOHNSON,                                                     CIVIL ACTION
          Petitioner,


KEVIN KAUFFMAN et al.,
          Respondents.                                              No. 17-2533


                                            ORDER
C. DARNELL JONES, II., J.                          ~

              AND NOW, this     A     ~ y o f ~ 2018, upon careful and independent

consideration of the petition for Writ of Habeas Corpus, and after review of the Report and

Recommendation of United States Chief Magistrate Judge Linda K. Caracappa, IT IS

ORDERED that:

               I.     The Report and Recommendation is APPROVED and ADOPTED.

               2.     The petition for Writ of Habeas Corpus is DENIED with prejudice.

               3.     There is no probable cause to issue a certificate of appealability.

               4.     The Clerk of the Court shall mark this case closed for statistical purposes.




   ENT'D OCT 1 7 2018
